FYDETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sintered metal bond consists of a single kind of sintered metal particles combined with each other”
It is not clear what metes and bounds of the limitation are.
The Examiner notes that a sintered metal bond as described by the applicant as a result of applying “sintering metal paste” (e.g. ”a paste containing silver particles of microsize or nanosize mixed in a solvent” 0087] and “performing sintering step” (e.g. “heat-treated under predetermined sintering conditions. Examples of such sintering 
Does ” consists of a single kind of sintered metal particles” refer to size, shape, material (i.e. single kind of metal) or some other feature of the particles?
 For the purposes of examination, the Examiner will consider limitation “the sintered metal bond consists of a single kind of sintered metal particles combined with each other” met if the sintered metal bond consists of sintered metal particles madeout of single kind of metal material (i.e. silver)

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 10-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (US 2008/0145607; hereinafter Kajiwara/607) in view of Kajiwara et al. (US 2009/0096100 A1 hereinafter Kajiwara/100)


    PNG
    media_image1.png
    434
    628
    media_image1.png
    Greyscale

Regarding Claim 1, Kajiwara/607 (Fig. 6, 8) discloses a semiconductor device comprising: 
a semiconductor element (11, 12, 22) including an element body (11) and an electrode pad (12), the element body (11) having an element obverse surface (top) facing forward in a first direction (up) and an element reverse surface (bottom) facing rearward (down) in the first direction (up), the electrode pad (12) covering the element reverse surface (bottom); 
an element mount portion (13) supporting the semiconductor element (11); 
a plating layer (14) formed on the element mount portion (13),

the sintered metal bond (9, 5) includes a first rear edge (bottom side edge) and a first front edge (top side edge) that is spaced forward in the first direction (Up) from the first rear edge (bottom side edge), the electrode pad (12) includes a second rear edge (bottom side edge of 12) and a second front edge (top side edge of 12) that is spaced forward in the first direction (up) from the second rear edge (bottom side edge of 12), and the first front edge (top side edge of 9, 5) of the sintered metal bond (9, 5) is spaced rearward (down) in the first direction (up) from the second front edge (top side edge of 12) of the electrode pad (12). The Examiner notes that bottom side edge of (5, 9) is below top side edge of 12),
the sintered metal bond (9, 5) consists of a single kind of sintered metal particles combined with each other (Ag in 9 and 5 combined)  that and includes a first contact surface (top of 5, 9) held in direct contact with the electrode pad (12) and a second contact surface (bottom of 5, 9)  opposite to the first contact surface (top of 5, 9) and held in direct contact with the plating layer (14), the single kind of sintered metal (Ag) particles forming a single kind of continuous passage (passage through 9,5 See annotated Fig. 6) for an electric current [0099], the single kind of continuous passage extending from the electrode pad (12) up to the plating layer (14), and containing minute pores (pores filled by 10) distributed uniformly all along the first direction (vertical) from the electrode pad (12) to the plating layer (14), 

The Examiner further notes that a sintered metal bond as described by the applicant as a result of applying “sintering metal paste” (e.g. ”a paste containing silver particles of microsize or nanosize mixed in a solvent” 0087] and “performing sintering step” (e.g. “heat-treated under predetermined sintering conditions. Examples of such sintering conditions include presence or absence of pressurization, heating time, heating temperature, and environment (atmosphere)” [0089].
Prior art of Kajiwara/607 discloses metal paste “the nano-particle coat films 5 and 6 are joined by conductive resin 7 in which an Ag particle is mixed with epoxy resin” [0076] that undergoes heat-treatment under various conditions [0095-0103].
Further claim limitation “sintered metal bond consists of a single kind of sintered metal” is considered to be met by Prior art of Kajiwara/607 Fig 6 structure of nano-particle coat film 5 and Ag particle 9 both consist of single kind of metal- Ag. Also, kind of … metal could be considered as, for example, noble metal or met as long as it consists one kind of sintered metal.
Kajiwara/607 does not explicitly disclose that containing minute pores left unfilled.
Kajiwara/100 (Fig. 4) discloses the single kind of metal particles (5B a single kind of continuous passage extending from an electrode pad (2) up to a plating layer (4), and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such that minute pores left unfilled in order to create easily deformed bond with reliability under thermal cycle test [0066]



Regarding Claim 2, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, wherein 
in the first direction (vertical), an entirety of the first contact surface (top) corresponds to the second rear edge (bottom side edge of 12) of the electrode pad (12). 

Regarding Claim 4, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 3, wherein the plating layer (14) contains silver ("The Ag plating film”).

Regarding Claim 5, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 2, wherein an edge of the first contact surface (top) and an edge of the electrode pad correspond to each other as viewed in the first direction (vertical). 

Regarding Claim 6, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 2, wherein the entirety of the first contact surface (top) overlaps with a part of the electrode pad (12) as viewed in the first direction (vertical). 

 Regarding Claim 10, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, wherein the sintered metal bond comprises porous sintered silver [0079 Kajiwara/607]

Regarding Claim 11, Kajiwara/607 (Fig. 6, 8) discloses the semiconductor device according to claim 1, wherein the semiconductor element (11, 12, 13).
Kajiwara/607 does not explicitly disclose silicon.
Kajiwara/100 discloses the semiconductor element (1) is made of silicon [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such that the semiconductor element is made of silicon since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Regarding Claim 12, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, further comprising a lead frame, wherein the element mount portion is formed by a part of the lead frame [0006]. 

Regarding Claim 13, Kajiwara/607 (Fig. 6, 8) in view of Kajiwara/100 discloses the semiconductor device according to claim 1, further comprising a resin package (30) that covers the semiconductor element and the sintered metal bond [0122]. 

Regarding Claim 14, Kajiwara/607 (Fig. 6, 8) discloses the semiconductor device according to claim 1, wherein the semiconductor element (11).
Kajiwara/607 (Fig. 6, 8) does not explicitly disclose the semiconductor element comprises an IGBT or a power MOSFET [0035].
However, Kajiwara/100 discloses the semiconductor element comprises an IGBT or a power MOSFET [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in in view of Kajiwara/100   such that the semiconductor element comprises an IGBT or a power MOSFET in order to have vertical semiconductor chip having an electrode on its rear surface [0053].

Regarding Claim 17, Kajiwara/607 (Fig. 6, 8) discloses the semiconductor device according to claim 1, wherein the sintered metal bond (9, 5) is a single layer disposed between the electrode pad (12) and the plating layer (14).

Kajiwara/607 (Fig. 6, 8) does not explicitly disclose is a single layer disposed between the electrode pad and the plating layer.
However, Kajiwara/100 discloses a single layer (10B) disposed between the electrode pad (2) and the plating layer (4) [0065-0066]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such that a single layer disposed between the electrode pad  and the plating layer in order to create easily deformed bond with reliability under thermal cycle test [0066]

                                       Response to Arguments
Applicant's arguments filed 08/17/021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Arguments on Pages 12/23/2021 concerning Claim 1.
The Examiner notes that newly added claim limitation “sintered metal bond consists of single kind of sintered metal particles” is considered to be met by Prior art of Kajiwara/607 Fig 6 structure of nano-particle coat film 5 and Ag particle 9 both consist of single kind of metal- Ag. Also, kind of … metal could be considered as, for example, noble metal or met as long as it consists one kind of sintered metal i.e. Ag.
Further, limitations of “minute pores left unfilled” Kajiwara/100 (Fig. 4) discloses the single kind of metal particles (5B a single kind of continuous passage extending from an electrode pad (2) up to a plating layer (4), and containing minute pores (9) left 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a semiconductor device in Kajiwara/607 in view of Kajiwara/100   such that minute pores left unfilled in order to create easily deformed bond with reliability under thermal cycle test [0066].

Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891